Citation Nr: 1400317	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for chondromalacia of the right knee, status post surgical treatment, assigned a noncompensable evaluation prior to December 1, 2010 and 10 percent thereafter.

2.  Entitlement to a higher initial evaluation for paroxysmal atrial fibrillation, assigned a 10 percent evaluation prior to February 19, 2010 and 30 percent thereafter.

3.  Entitlement to a compensable evaluation for chondromalacia of the left knee.

4.  Entitlement to a compensable evaluation for old trauma distal of the left clavicle of the left shoulder.

5.  Entitlement to a compensable evaluation for C6-7 radiculopathy on the left.

6.  Entitlement to a compensable evaluation for C6/7 radiculopathy on the right.

7.  Entitlement to a compensable evaluation for osteoarthritic changes of lumbosacral spine.

8.  Entitlement to a compensable evaluation for pes planus deformity and posterior calcaneal spur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986 and April 1990 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to a higher initial evaluation for chondromalacia of the right knee, status post surgical treatment, and entitlement to a higher initial evaluation paroxysmal atrial fibrillation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

In August 2010, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the issues of entitlement to a compensable evaluation for chondromalacia of the left knee, a compensable evaluation for old trauma distal of the left clavicle of the left shoulder, a compensable evaluation for C6-7 radiculopathy on the left, a compensable evaluation for C6/7 radiculopathy on the right, a compensable evaluation for osteoarthritic changes of lumbosacral spine, and a compensable evaluation for pes planus deformity and posterior calcaneal spur is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal as to the issues of entitlement to a compensable evaluation for chondromalacia of the left knee, a compensable evaluation for old trauma distal of the left clavicle of the left shoulder, a compensable evaluation for C6-7 radiculopathy on the left, a compensable evaluation for C6/7 radiculopathy on the right, a compensable evaluation for osteoarthritic changes of lumbosacral spine, and a compensable evaluation for pes planus deformity and posterior calcaneal spur and, hence, there remain no allegations  of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and the appeal as to these issues is dismissed.


ORDER

The appeal as to the issues of entitlement to a compensable evaluation for chondromalacia of the left knee, a compensable evaluation for old trauma distal left of the clavicle of the left shoulder, a compensable evaluation for C6-7 radiculopathy on the left, a compensable evaluation for C6/7 radiculopathy on the right, a compensable evaluation for osteoarthritic changes of lumbosacral spine, and a compensable evaluation for pes planus deformity and posterior calcaneal spur is dismissed.


REMAND

The Veteran claims that a higher evaluation is warranted for his heart disability.  The Veteran received a VA examination for his heart disability in December 2010.  The examination report indicates that the Veteran receives treatment from Duke Cardiology for his heart disability since his discharge from service.  The RO requested these records, but there has been no response from Duke.  The December 2010 examination report indicates specifically that treatment records from Duke for July 2008 (Holter monitor) and March 2010 were scanned into Computerized Patient Record System (CPRS).  These records have not been associated with the claims file or uploaded to Virtual VA.  Furthermore, the December 2010 examiner did not relay what these records showed.  Although the examiner noted that the July 2008 included a Holter monitor, no results from this test were included in the examination report.  In addition, no VA records have been associated with the claim file since March 2009.  Since the records from Duke were scanned into the VA electronic system, these records are now in the possession of the VA and must be obtained prior to adjudication as they appear to be relevant to his heart disability.

The Board also finds that the Veteran should be afforded a new VA examination for his heart disability because the December 2010 examination report did not indicate whether or not the Veteran had left ventricular dysfunction.  Absent this information, the Board cannot properly evaluate the Veteran's heart disability.  Furthermore, the Veteran's claims file was not provided to the December 2010 examiner for his review prior to the examination.

The Veteran was afforded a VA examination for his right knee in December 2010.  During the examination, the Veteran reported instability of his right knee, but the examiner did not indicate whether instability was shown on objective testing.  It does not appear that Drawer tests or McMurray tests were completed.  Without this information, the Board cannot properly evaluate the Veteran's right knee disability.  In addition, the examiner determined that there was pain following repetitive motion but did not provide (in degrees) when this pain began.  Furthermore, the Veteran's claims file was not provided to the December 2010 examiner for his review prior to the examination.  Accordingly, a VA examination should be conducted to determine the current functional limitation attributed to the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since March 2009 and associated them with the claims file.

Ensure that all records from Duke Cardiology scanned into CPRS are associated with the claims file.  Specifically, include the July 2008 Holter monitor report and the March 2010 Duke Cardiology treatment record.

2.  Request that the Veteran provide or authorize the release of any medical records not already of record that are pertinent to his claims, including any additional records from Duke Cardiology since 2008.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain (b) briefly explain the efforts that it made to obtain those records, (c) describe any further action to be taken with respect to the claim, and (d) notify the Veteran that she is ultimately responsible for providing the evidence 38 USCA § 5103A (b (2); 38 C F R 
§ 3.159(e) (1).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility to determine the current nature and severity of his service-connected paroxysmal atrial fibrillation.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The report of examination should contain a detailed account of the nature and severity of all manifestations of paroxysmal atrial fibrillation.  The examination report should include a finding of whether the Veteran has congestive heart failure, and if so how many episodes in the past year.  The report should also indicate whether the Veteran has left ventricular dysfunction.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to the examiner.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right knee disability.  In particular, the examiner should indicate the point during range of motion testing that motion (both flexion and extension) is limited by pain. 

The examiner's report should include a finding of whether the Veteran's subjective reports of instability are confirmed by objective testing.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


